DETAILED ACTION
Allowable Subject Matter
Claims 10-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-14 of U.S. Patent No. X,XXX,XXX (Application Serial Number 16/476,747 Notice of Allowance mailed 6/7/2021 and Issue Notification mailed 9/15/2021 currently unpublished). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are written in broader form essentially representing a genus of the claims of the ‘747 application.  
A species claim always anticipates the genus and thus the claims are not patentably distinct.  See table below for mapping of the limitations.  Other differences merely reflect a differing style of claim language such as a low priority bit or a least significant bit, as opposed to the ‘747 application which generally refers to “bits lower” than other bits.
In regards to claim 19-20, these claims contain features similar to claims 1-2.  Therefore, claims 19-20 are rejected for similar reasoning as applied to claims 1-2 as the mapping below will illustrate.
Claim No.
Instant Application 16/973,501
Patented Application 16/476,747
1
A solid-state electronic circuit comprising:

a plurality of transfer paths allowing bitwise transfer of a predetermined bit length of digital code after a signal is converted into a digital signal;

a determination unit configured to directly determine presence or absence of abnormality in each of the transfer paths; and

a replacement unit configured to replace the plurality of transfer paths for use in transfer of the predetermined bit length of digital code, on a basis of a determination result of the determination unit.
Claim 1 line 1 


Claim 1 lines 3-5




Claim 1 lines 7, 11-12 




Claim 1 lines 18-20
2
An image pickup element comprising:

a plurality of transfer paths allowing bitwise transfer of a predetermined bit length of time code for use in conversion of a pixel signal corresponding to a quantity of light received in a pixel into a digital signal;

a determination unit configured to directly determine presence or absence of abnormality in each of the transfer paths; and

a replacement unit configured to replace the plurality of transfer paths for use in transfer of the predetermined bit length of time code, on a basis of a
determination result of the determination unit.
Claim 1 line 1

Claim 1 lines 2-5






Claim 1 lines 7, 11-12




Claim 1 lines 18-20
3
wherein the determination unit compares an expected value
Claim 1 lines 12-13
4
wherein the plurality of transfer paths each includes a storage unit that stores the time code for the corresponding bit.
Claim 3
5
wherein in the transfer of the predetermined data through
the transfer paths, the predetermined data is written in the storage units corresponding one-to-one to the
transfer paths and additionally is transferred, and

the determination unit compares a transfer result of the predetermined data transferred through the transfer paths and the expected value, to determine presence or absence of abnormality in each of the transfer paths.
Claim 4







Claim 5 lines 1-3
6
wherein in a case where the expected value is a predetermined value, the determination unit compares the
expected value and each of a transfer result of the predetermined data set to 1 and a transfer result of the predetermined data set to 0, to determine presence or absence of abnormality in each of the transfer paths.
Claim 5
7
wherein on the basis of the determination result, the replacement unit replaces a transfer path determined to have the abnormality with a transfer path of a time code for a bit low in priority in the predetermined bit length
of time code among the plurality of transfer paths.
Claim 7
8
wherein on the basis of the determination result, the replacement unit replaces the transfer path for a bit
determined to have the abnormality with a transfer path of a time code for a least significant bit as the transfer path of the time code for the bit low in
priority in the predetermined bit length of time code among the plurality of transfer paths.
Claim 7
9
wherein the replacement unit is provided between the transfer paths adjacent, and the replacement unit performs replacement such that a time code input to one of the transfer paths is output through the one of the transfer paths and a time code input to another of the transfer paths is output through the another of the transfer paths

or

such that the time code input to the one of the transfer paths is output through the another of the transfer paths and the time code input to the another of
the transfer paths is output through the one of the transfer paths.
Claim 1 lines 18-22


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “determine presence or absence of abnormality”, does not reasonably provide enablement for “directly determine presence or absence of abnormality.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Specifically, Applicant’s specification does not contain the term “directly”.  Therefore, it is unclear what is meant to “directly determine” as opposed to just “determine.”  Applicant specification [0102] discloses “The determination circuits 421-0 to 421-n compare the transfer results of the time-code transfer 1- bit column (Bit_0) 441-0 to the time-code transfer 1-bit column (Bitn) 441-n, respectively, with expected values, 5to determine presence or absence of occurrence of an error in each transfer path.”  There is no mention of a “direct” determination as opposed to just a determination.  
The determination as disclosed is performed via a comparison to an expected value.  However, there is no art understood definition of “directly” that encompasses the feature of “The determination circuits 421-0 to 421-n compare the transfer results of the time-code transfer 1- bit column (Bit_0) 441-0 to the time-code transfer 1-bit column (Bitn) 441-n, respectively, with expected values, to determine presence or absence of occurrence of an error in each transfer path.” Therefore, Applicant has support for a determination, but the scope of the term “directly” is not enabled due to its lack of disclosure in what features are encompassed, e.g. metes and bounds, in the term “directly” as amended.
In regards to claim interpretation, due to Applicant’s lack of disclosure the Examiner is relying on the definitions of directly from Merriam-Webster as follows:
1a: in a direct manner 
b: in immediate physical contact
c: in the manner of direct variation
2a: without delay : IMMEDIATELY
b: in a little while : SHORTLY 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. US 2016/0156865 hereinafter referred to as Hayashi.
	In regards to claim 1, Hayashi teaches:
“A solid-state electronic circuit comprising: a plurality of transfer paths allowing bitwise transfer of a predetermined bit length of digital code after a signal is converted into a digital signal”
Hayashi Figures 2A-C teach the transfer path from measurement counter 106 to switching unit 107.  Hayashi paragraph [0040] teaches the measurement counter 106 generates a 6-bit count signal obtained by counting the number of clocks.  The count signal is supplied commonly to the plurality of memory units 104 from the measurement counter 106 via a first switching unit 107.  
	“a determination unit configured to directly determine presence or absence of abnormality in each of the transfer paths”
Hayashi teaches in Figure 15 a determination unit 130.  Hayashi teaches in paragraph [0137] in a case where the pattern comparison unit 129 detects a bit having a signal value other than 1, the determination unit 130 determines that the bit is a defective bit.  The Examiner interprets that  direct determination is performed consistent with the meanings 1a, 2b and 2c as provided by Merriam-Webster.
“and a replacement unit configured to replace the plurality of transfer paths for use in transfer of the predetermined bit length of digital code, on a basis of a determination result of the determination unit”
Hayashi Figure 1 teaches first switching unit 107 and second switching unit 111.  Hayashi teaches in various embodiments illustrated in Figures 2-9 different implementations of switching circuits.  From Figures 2A-C the switching circuits (107, 111) serve to replace the a bit from the measurement counter 106 in the case of a defective holding unit.  Changing the holding unit is equivalent to replacing the transfer paths because the bits from the measurement counter 106 get transferred by a different path to reach different holding units.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Howarth US 2005/0286863 hereinafter referred to as Howarth.
In regards to claim 2, Hayashi teaches:
“An image pickup element comprising: a plurality of transfer paths allowing bitwise transfer of a predetermined bit length of … code for use in conversion of a pixel signal corresponding to a quantity of light received in a pixel into a digital signal”
Hayashi Figures 2A-C teach the transfer path from measurement counter 106 to switching unit 107.  Hayashi paragraph [0040] teaches the measurement counter 106 generates a 6-bit count signal obtained by counting the number of clocks.  The count signal is supplied commonly to the plurality of memory units 104 from the measurement counter 106 via a first switching unit 107.  Hayashi teaches in paragraph [0007] each of the pixels outputting a photoelectric conversion signal based on incident light.
“a determination unit configured to directly determine presence or absence of abnormality in each of the transfer paths” 
Hayashi teaches in Figure 15 a determination unit 130.  Hayashi teaches in paragraph [0137] in a case where the pattern comparison unit 129 detects a bit having a signal value other than 1, the determination unit 130 determines that the bit is a defective bit.  The Examiner interprets that  direct determination is performed consistent with the meanings 1a, 2b and 2c as provided by Merriam-Webster.
“and a replacement unit configured to replace the plurality of transfer paths for use in transfer of the predetermined bit length of ... code, on a basis of a determination result of the determination unit”
Hayashi Figure 1 teaches first switching unit 107 and second switching unit 111.  Hayashi teaches in various embodiments illustrated in Figures 2-9 different implementations of switching circuits.  From Figures 2A-C the switching circuits (107, 111) serve to replace the a bit from the measurement counter 106 in the case of a defective holding unit.  Changing the holding unit is equivalent to replacing the transfer paths because the bits from the measurement counter 106 get transferred by a different path to reach different holding units.
Hayashi does not explicitly teach:
“time [code]”
Howarth teaches in paragraph [0043] incoming Frame Processor decodes the timecode value encoded in the DV frame data and also performs error checking on the frame itself.  If the frame is error free and its timecode has the expected value the frame is stored in a first-in, first-out (FIFO) Data Buffer.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hayashi in view of Howarth to have included the features of “time [code]” because accurate timecode is necessary to permit precise calculation of durations and so that two or more video clips (or video clips and audio clips) can be matched up precisely (Howarth paragraph [0011]).
In regards to claim 3, Hayashi/Howarth teaches all the limitations of claim 2 but does not explicitly teach:
“the determination unit compares an expected value to a transfer result of transfer of predetermined data through the transfer paths and the transfer result of the predetermined data transferred through the transfer paths, to determine presence or absence of abnormality in each of the transfer paths”
Howarth teaches in paragraph [0043] incoming Frame Processor decodes the timecode value encoded in the DV frame data and also performs error checking on the frame itself.  If the frame is error free and its timecode has the expected value the frame is stored in a first-in, first-out (FIFO) Data Buffer.  Hayashi teaches in Figure 15 a determination unit 130.  Hayashi teaches in paragraph [0137] in a case where the pattern comparison unit 129 detects a bit having a signal value other than 1, the determination unit 130 determines that the bit is a defective bit.  The expected value is a bit value of 1.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hayashi in view of Howarth to have included the features of “the determination unit compares an expected value to a transfer result of transfer of predetermined data through the transfer paths and the transfer result of the predetermined data transferred through the transfer paths, to determine presence or absence of abnormality in each of the transfer paths” because accurate timecode is necessary to permit precise calculation of durations and so that two or more video clips (or video clips and audio clips) can be matched up precisely (Howarth paragraph [0011]).
In regards to claim 4, Hayashi teaches all the limitations of claim 3 but does not explicitly teach:
“wherein the plurality of transfer paths each includes a storage unit that stores the … code for the corresponding bit”
Hayashi Figures 2A-C teach the transfer path from measurement counter 106 to switching unit 107.  Hayashi paragraph [0040] teaches the measurement counter 106 generates a 6-bit count signal obtained by counting the number of clocks.  The count signal is supplied commonly to the plurality of memory units 104 from the measurement counter 106
Hayashi does not explicitly teach:
“time [code]”
Howarth teaches in paragraph [0043] incoming Frame Processor decodes the timecode value encoded in the DV frame data and also performs error checking on the frame itself.  If the frame is error free and its timecode has the expected value the frame is stored in a first-in, first-out (FIFO) Data Buffer.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hayashi in view of Howarth to have included the features of “time [code]” because accurate timecode is necessary to permit precise calculation of durations and so that two or more video clips (or video clips and audio clips) can be matched up precisely (Howarth paragraph [0011]).
In regards to claim 19, Hayashi teaches:
“A method of controlling an image pickup device including a plurality of transfer paths allowing bitwise transfer of a predetermined bit length of ... code for use in conversion of a pixel signal corresponding to a quantity of light received in a pixel into a digital signal” 
Hayashi Figures 2A-C teach the transfer path from measurement counter 106 to switching unit 107.  Hayashi paragraph [0040] teaches the measurement counter 106 generates a 6-bit count signal obtained by counting the number of clocks.  The count signal is supplied commonly to the plurality of memory units 104 from the measurement counter 106 via a first switching unit 107.  Hayashi teaches in paragraph [0007] each of the pixels outputting a photoelectric conversion signal based on incident light.
“the method comprising: directly determining presence or absence of abnormality in each of the transfer paths”
Hayashi teaches in Figure 2B and paragraph [0051] detection of the defect is previously performed by inspecting the signal output from the memory unit 104.  Hayashi teaches in Figure 15 a determination unit 130.  Hayashi teaches in paragraph [0137] in a case where the pattern comparison unit 129 detects a bit having a signal value other than 1, the determination unit 130 determines that the bit is a defective bit.  The Examiner interprets that  direct determination is performed consistent with the meanings 1a, 2b and 2c as provided by Merriam-Webster.
“and replacing the plurality of transfer paths for use in transfer of the predetermined bit length of … code, on a basis of a determination result”
Hayashi Figure 1 teaches first switching unit 107 and second switching unit 111.  Hayashi teaches in various embodiments illustrated in Figures 2-9 different implementations of switching circuits.  From Figures 2A-C the switching circuits (107, 111) serve to replace the a bit from the measurement counter 106 in the case of a defective holding unit.  Changing the holding unit is equivalent to replacing the transfer paths because the bits from the measurement counter 106 get transferred by a different path to reach different holding units.
Hayashi does not explicitly teach:
“time [code]”
Howarth teaches in paragraph [0043] incoming Frame Processor decodes the timecode value encoded in the DV frame data and also performs error checking on the frame itself.  If the frame is error free and its timecode has the expected value the frame is stored in a first-in, first-out (FIFO) Data Buffer.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hayashi in view of Howarth to have included the features of “time [code]” because accurate timecode is necessary to permit precise calculation of durations and so that two or more video clips (or video clips and audio clips) can be matched up precisely (Howarth paragraph [0011]).
In regards to claim 20, Hayashi/Howarth teach all the limitations of claim 19 and claim 20 contains similar limitations written in apparatus form.  It would have been obvious for a person with ordinary skill in the art at the time of the invention to have practiced the invention as an apparatus.
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. Applicant traverses the double patenting rejection by indicating that pending claim 1 is allowable.  As indicated in the rejection above, the amendments do not introduce allowable subject matter.  Therefore, this argument is moot.
Applicant argues that the determination of Hayashi does not teach “directly determine presence or absence of abnormality …” however, the Applicant offers no reasoning to this other than making a conclusory statement.  The term “directly” is not specifically mentioned by Hayashi, however, Applicant has not used the term directly in the specification either.  Therefore, a teaching of the feature does not necessitate the specification using the term.  
As indicated above, Hayashi teaches in Figure 15 a determination unit 130.  Hayashi teaches in paragraph [0137] in a case where the pattern comparison unit 129 detects a bit having a signal value other than 1, the determination unit 130 determines that the bit is a defective bit.  The Examiner interprets that  direct determination is performed consistent with the meanings 1a, 2b and 2c as provided by Merriam-Webster.
Based on the above analysis the Applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422